PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/695,766
Filing Date: 5 Sep 2017
Appellant(s): Zhang, Junshan



__________________
Wei Wei Jeang (Reg. No. 33,305)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30, 2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Pub. No. US 2017/0366591 A1) in view of Long et al. (Patent No. US 9,473,758 B1; hereinafter Long).
Regarding claim 1,  Thomas discloses a fog relay comprising: the cache management module executable by the processor (Figure 2B; See ¶0052, processor is executable to save the received media sources in storage) configured to store video data received through the WAN interface in the memory; (See ¶0044, media source communicate with the streaming server via WAN; See ¶0052, media chunks received from media sources may be stored in media chunk storage, which may be stored within the memory of a streaming server) and a processing logic (See ¶0053, processor) configured with capability to perform local graphics processing, (See ¶0053, adding overlay graphics) computing, (See ¶0053, processor routine functions) and routing the stored video data (See ¶0051, other executable logic for providing, streaming media to one or more client devices) to selectively perform at least one of local graphics processing, computing, (See ¶0051 and ¶0053, streaming server may comprise an application, service, server, daemon, routine) and routing (See ¶0051, other executable logic for providing, streaming media to one or more client devices) the stored video data prior to the fog relay passing the video data out (See ¶0022, chunks be provided to store and retransmitted by a stream server; See ¶0052, media chunks from media source may be stored in memory of a streaming sever, which may be stored within memory of a streaming server) to a user device co-located with the fog relay through the LAN interface. (Figure 1a, See ¶0020, 108a-108b, download the chunks of the stream; See ¶0065, the computing device has an interface for both LAN and WAN; interpreted that the 108a and 108b are downloading through a LAN interface which makes 108a-108b co-located with server streaming the feed)
However, Thomas fails to disclose a processor; a memory, the memory comprising non-transitory computer-readable media, the memory coupled to the processor; a wide area network (WAN) interface coupled to the processor; a local area network (LAN) interface coupled to the processor; a cache management logic module residing in the memory, the cache management module executable by the processor
Long discloses a processor; a memory, the memory comprising non-transitory computer-readable media, the memory coupled to the processor; (Col. 22 Lines 61- 67, processor coupled to memory) a wide area network (WAN) interface coupled to the processor  a local area network (LAN) interface coupled to the processor (Col. 22 Lines 61-67; Col 23 Lines 18-20, the processor is coupled to both a LAN and WAN interface);a cache management logic module residing in the memory, the cache management module executable by the processor  (Col. 23 Lines 50-55, computer programs typically comprise one or more instructions set at various times in various memory that when read and executed by processors in the computer) and a processing logic, (Col. 23 Lines 49-56, module or sequence of instructions referred to as computer program. The computer programs typically comprise one or more processors in the computer, cause the computer to perform operations necessary to execute)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a video received on WAN and transmitted on a LAN to include the physical structure of a processor which executes software from a memory. The motivation to combine is efficiently capture and record existing video games in real-time and replay, stream, or even live-play in virtual reality environment (Col 2 Lines 19-22). 
Regarding claim 5, Thomas fails to disclose the data comprises three-dimensional (3D) video data.
(Col. 13 Lines 9-12, the gamer may record the 3D games and a viewer may watch the ensuing spherical media on conventional mobile or desktop devices; Col. 13 Lines 55-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a video received on WAN and transmitted on a LAN to include the physical structure of a processor which executes software from a memory. The motivation to combine is efficiently capture and record existing video games in real-time and replay, stream, or even live-play in virtual reality environment (Col 2 Lines 19-22).
Regarding claim 6, Thomas fails to disclose the processing logic resides in the memory and is executable by the processor.
Long discloses the first video processing logic module resides in the memory and is executable by the processor. (Col. 23 Lines 49-56, module or sequence of instructions referred to as computer programs. The computer programs typically comprise one or more processors in the computer, cause the computer to perform operations necessary to execute)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a video received on WAN and transmitted on a LAN to include the physical structure of a processor which executes software from a memory. The motivation to combine is efficiently capture and record existing video games in real-time and replay, stream, or even live-play in virtual reality environment (Col 2 Lines 19-22).
Regarding claim 21, Thomas discloses a fog relay configured for multi-hop video data streaming to at least one user device co-located therewith, the fog relay comprising: configured for streaming video data over a plurality of WAN channels; (Figure 1A shows media sources streaming video data to streaming server; See ¶0045, network interfaces may communicate with streaming servers via WAN connections) configured for streaming video data over a plurality of LAN channels; (Figure 1A, LAN interface to transmit mixed stream to client devices 108a and 108b through channels) configured to store video data received through the WAN interface in the memory; (See ¶0044, media source communicate with the streaming server via WAN; See ¶0052, media chunks received from media sources may be stored in media chunk storage, which may be stored within the memory of a streaming server) and a processing logic (See ¶0053, processor) configured with capability to perform local graphics processing, (See ¶0053, adding overlay graphics) computing, (See ¶0053, processor routine functions) and routing the stored video data (See ¶0051,  other executable logic for providing, streaming media to one or more client devices) to selectively perform at least one of local graphics processing, computing, (See ¶0051 and ¶0053, streaming server may comprise an application, service, server, daemon, routine) and routing (See ¶0051, other executable logic for providing, streaming media to one or more client devices) the stored video data prior to the fog relay passing the video data out (See ¶0022, chunks be provided to store and retransmitted by a stream server; See ¶0052, media chunks from media source may be stored in memory of a streaming sever, which may be stored within memory of a streaming server) to the at least one user device  through the LAN interface. (Figure 1a, See ¶0020, 108a-108b, download the chunks of the stream; See ¶0065, the computing device has an interface for both LAN and WAN; interpreted that the 108a and 108b are downloading through a LAN interface which makes 108a-108b co-located with server streaming the feed)
However, Thomas fails to disclose a processor; a memory, the memory comprising non-transitory computer-readable media, the memory coupled to the processor; a wide area network (WAN) interface coupled to the processor; a local area network (LAN) interface coupled to the processor; a cache management logic module residing in the memory, the cache management module executable by the processor and a processing logic
Long discloses a processor; a memory, the memory comprising non-transitory computer-readable media, the memory coupled to the processor; (Col. 22 Lines 61- 67, processor coupled to memory) a wide area network (WAN) interface coupled to the processor  a local area network (LAN) interface coupled to the processor (Col. 22 Lines 61-67; Col 23 Lines 18-20, the processor is coupled to both a LAN and WAN interface);a cache management logic module residing in the memory, the cache management module executable by the processor  (Col. 23 Lines 50-55, computer programs typically comprise one or more instructions set at various times in various memory that when read and executed by processors in the computer) and a processing logic, (Col. 23 Lines 49-56, module or sequence of instructions referred to as computer program. The computer programs typically comprise one or more processors in the computer, cause the computer to perform operations necessary to execute)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a video received on WAN and transmitted on a LAN to include the physical structure of a processor which executes software from a memory. The motivation to combine is efficiently capture and record existing video games in real-time and replay, stream, or even live-play in virtual reality environment (Col 2 Lines 19-22). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Long and, further in view of Fanfelle et al. (Pub. No. US 2008/0186896 A1; hereinafter Fanfelle).
Regarding claim 2, Thomas in view of Long fails to disclose the fog relay comprises a wireless access point (AP).
Fanfelle disclose the fog relay comprises a wireless access point (AP).(Figure 1 wireless access point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Thomas in view of Long to include the device can be a wireless access point. The motivation to combine is to efficiently increase the quality of the media (See ¶0003).
Regarding claim 3, Thomas in view of Long fails to disclose the AP comprises a WiFi AP.
(Figure 1 wireless access point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Thomas in view of Long to include the device can be a wireless access point. The motivation to combine is to efficiently increase the quality of the media (See ¶0003).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Long and, further in view of Wolman et al. (Patent No. US 9,264, 749 B2; hereinafter Wolman).
Regarding claim 7, Thomas in view of Long fails to disclose a second video processing logic module coupled to the processor.  
Wolman disclose a second video processing logic module coupled to the processor.  (Col. 1 Lines 40-43, remotely on a server with a powerful CPU and GPU; Col. 2 Lines 45-50, server based on application data received which can cause the GPU of a server to generate the one or more server-rendered video streams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Thomas in view of Long to include a server can have both a CPU and GPU. The motivation to combine is to have server-side infrastructure equipped with high-end CPUs and GPUs by transmitting user input to remote servers, and receiving the resulting audio-visual output encoded as compressed video (Col. 1 Lines 44-46). 
Regarding claim 8, Thomas in view of Long fails to disclose the second video processing logic module comprises a graphics processing unit (GPU).
Wolman disclose the second video processing logic module comprises a graphics processing unit (GPU). (Col. 1 Lines 40-43, remotely on a server with a powerful CPU and GPU; Col. 2 Lines 45-50, server based on application data received which can cause the GPU of a server to generate the one or more server-rendered video streams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Thomas in view of Long to include a server can have both a CPU and GPU. The motivation to combine is to have server-side infrastructure equipped with high-end CPUs and GPUs by transmitting user input to remote servers, and receiving the resulting audio-visual output encoded as compressed video (Col. 1 Lines 44-46). 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Long and, further in view of Hutten (Pub. No. US 2013/0332603 A1).
Regarding claim 4, Thomas in view of Long fails to disclose WAN interface comprises a cellular interface.
Hutten discloses WAN interface comprises a cellular interface. (Figure 1 sensor interface is a cellular interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and systems disclosed by Thomas in view of Long to include the multiple streams are aggregated into a single event feed. The motivation to combine is to efficiently provide a virtual experience of event where individuals operating presentation devices lack access to event can feel like they are participating in event through reception of event feed (See ¶0025).
Regarding claim 9, Thomas in view of Long fails to disclose a many-to-one logic module residing in the memory, the many-to-one logic module configured to combine a plurality of data streams incoming through the WAN interface to a single data stream output through the LAN interface.
Hutten discloses a many-to-one logic module residing in the memory,  (See ¶0019, at least one processor programmed to execute software instructions stored in memory) the many-to-one logic module configured to combine a plurality of data streams incoming through the WAN interface to a  (Figure 1, See ¶0019, data exchanges preferably are conducted over a LAN; See ¶0024, sensor data can be sent or otherwise transmitted from sensing devices over a WAN network; aggregate server there is preferably configured to aggregate senor data into one event feed; interpreted that a plurality of sensors are sending their data through a Wan network and the streams are aggregated into a event feed which is sent to presentation device through a LAN)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and systems disclosed by Thomas in view of Long to include the multiple streams are aggregated into a single event feed. The motivation to combine is to efficiently provide a virtual experience of event where individuals operating presentation devices lack access to event can feel like they are participating in event through reception of event feed (See ¶0025).
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Long and, further in view of Herwig (Pub. No. US 2013/0054752 A1)
Regarding claim 10, Thomas in view of Long fails to disclose a prefetch logic module residing in the memory, the prefetch logic module configured to prefetch data through the WAN interface prior to receiving a request for that data through the LAN interface. 
Herwig disclose a prefetch logic module residing in the memory, the prefetch logic module configured to prefetch data through the WAN interface prior to receiving a request for that data through the LAN interface. (See ¶0038, provide content over a WAN to one or more on-premise airport media server. The airport media server stores content and provide the content over LAN; traveler in the airport select and pay for content such as movies; interpreted that the on-premise server first gets the contents from a Wan interface before the traveler can request for the content)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Thomas in view of Long to include the on-premise server has the content before the traveler can download it. The motivation to combine 
Regarding claims 11 and 19, Thomas disclose a multicast logic module residing in the memory, the multicast module configured to send a single data stream incoming through the WAN interface to a plurality of data streams output through the LAN interface. (Figure 1 single stream through a WAN interface 22 and distrusted through a LAN interface to a plurality stream output by network 28).  
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Long and, further in view of Issa et al. (Patent No. US 7,805,373 B1; hereinafter Issa).
Regarding claims 12 and 20, Thomas in view of Long fails to disclose a digital rights management (DRM) logic module residing in the memory, the DRM logic module configured to obtain permissions for at least one selected from the list consisting of: caching and multicasting.
Issa discloses a digital rights management (DRM) logic module residing in the memory, the DRM logic module configured to obtain permissions (Col. 6 Lines 55-67, encodes the segments of the streaming media content and generates the timing rights as the media content is streamed to the VG control function. For each one of the playback devices 14-1, 14-N and 18, the timing rights define a start time and an end time of each of the segments of the corresponding media content item) for at least one selected from the list consisting of: caching and multicasting. (Col. 6 Lines 55-67, encodes the segments of the streaming media content and generates the timing rights as the media content is streamed to the VG control function. For each one of the playback devices 14-1, 14-N and 18, the timing rights define a start time and an end time of each of the segments of the corresponding media content item)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Thomas in view of Long to include setting timing rights for the media content item for each playback device. The motivation is to efficiently coordinating playback of media content at multiple playback devices (Col. 1 Lines 33-35).
13 is rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux et al. (Pub. No. US 2014/0258461 A1; hereinafter Heureux) in view of Thomas (Pub. No. US 2017/0366591 A1).
Regarding claim 13, Heureux discloses a computer-implemented method of operating a fog network, the method executable by a processor, the method comprising: receiving data over a wide area network (WAN) interface of a fog relay by receiving data over a plurality of parallel WAN data streams; (Figure 3, network gateway device 310 received server-side wan stream 4B and 5B) processing the data with processing logic module within the fog relay, (Figure 3, stream decomposer multiplexing) 
However, Heureux fails to disclose by combining the plurality of parallel channels into a single LAN data stream the processing  being capable of performing local graphics processing, computing, and routing the stored video data to selectively perform at least one of local graphics processing, computing, and routing the stored video data and producing altered data and transmitting the altered data to a user device co-located with the fog relay through a local area network (LAN) interface of the fog relay. 
Thomas disclose by combining the plurality of parallel channels into a single LAN data stream (Figure 1a, See ¶0020, 108a-108b, download the chunks of the stream; See ¶0053, streaming server mixing a plurality of media streams; See ¶0065, the computing device has an interface for both LAN and WAN; interpreted that the 108a and 108b are downloading through a LAN interface which makes 108a-108b co-located with server streaming the feed) the processing (See ¶0053, processor) capable to perform local graphics processing, (See ¶0053,0054, adding overlay graphics) computing, (See ¶0053, processor routine functions) and routing the stored video data (See ¶0051, ¶0054 other executable logic for providing, streaming media to one or more client devices) to selectively perform at least one of local graphics processing, computing, (See ¶0051 and ¶0053, streaming server may comprise an application, service, server, daemon, routine) and routing (See ¶0051, other executable logic for providing, streaming media to one or more client devices) the stored video data (See ¶0022, chunks be provided to store and retransmitted by a stream server; See ¶0052, media chunks from media source may be stored in memory of a streaming sever, which may be stored within memory of a streaming server) and producing altered data (Figure 1a, shows the mixing stream is provided from the streaming server; See ¶0020, 108a-108b, download the chunks of the stream; See ¶0053, streaming server mixing a plurality of media streams) and transmitting the altered data to a user device co-located with the fog relay through a local area network (LAN) interface of the fog relay. (Figure 1a, See ¶0020, 108a-108b, download the chunks of the stream; See ¶0065, the computing device has an interface for both LAN and WAN; interpreted that the 108a and 108b are downloading through a LAN interface which makes 108a-108b co-located with server streaming the feed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify discloses receiving data from the WAN to be multiplexed to include multiplexing input streams to produce a single output stream. The motivation to combine is efficiently may retrieve the streams and process them locally, reducing or eliminating delay from an intermediary processor or mixer (See ¶0004).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heureux in view of Thomas and, further in view of Hutten (Pub. No. US 2013/0332603 A1).
Regarding claim 14, Heureux in view of Thomas fails to disclose WAN interface comprises a cellular interface.
Hutten discloses WAN interface comprises a cellular interface. (Figure 1 sensor interface is a cellular interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and systems disclosed by Heureux in view of Nan to include the multiple streams are aggregated into a single event feed. The motivation to combine is to efficiently provide a virtual experience of event where individuals operating presentation devices lack access to event can feel like they are participating in event through reception of event feed (See ¶0025).
15 is rejected under 35 U.S.C. 103 as being unpatentable over Heureux in view of Thomas and, further in view of Long et al. (Patent No. US 9,473,758 B1; hereinafter Long).
Regarding claims 15, Heureux in view of Thomas fails to disclose the data comprises three-dimensional (3D) video data.
Long discloses the data comprises three-dimensional (3D) video data. (Col. 13 Lines 9-12, the gamer may record the 3D games and a viewer may watch the ensuing spherical media on conventional mobile or desktop devices; Col. 13 Lines 55-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a video received on WAN and transmitted on a LAN to include the physical structure of a processor which executes software from a memory. The motivation to combine is efficiently capture and record existing video games in real-time and replay, stream, or even live-play in virtual reality environment (Col 2 Lines 19-22).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heureux in view of Thomas  and further in view of Wolman et al. (Patent No. US 9,264, 749 B2; hereinafter Wolman).
Regarding claim 16, Heureux in view of Thomas fails to disclose the second video processing logic module comprises a graphics processing unit (GPU).
Wolman disclose the second video processing logic module comprises a graphics processing unit (GPU). (Col. 1 Lines 40-43, remotely on a server with a powerful CPU and GPU; Col. 2 Lines 45-50, server based on application data received which can cause the GPU of a server to generate the one or more server-rendered video streams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Heureux in view of Thomas to include a server can have both a CPU and GPU. The motivation to combine is to have server-side infrastructure . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heureux in view of Thomas  and, further in view of Herwig (Pub. No. US 2013/0054752 A1).
Regarding claim 18, Heureux in view of Thomas fails to disclose a prefetch logic module residing in the memory, the prefetch logic module configured to prefetch data through the WAN interface prior to receiving a request for that data through the LAN interface. 
Herwig disclose a prefetch logic module residing in the memory, the prefetch logic module configured to prefetch data through the WAN interface prior to receiving a request for that data through the LAN interface. (See ¶0038, provide content over a WAN to one or more on-premise airport media server. The airport media server stores content and provide the content over LAN; traveler in the airport select and pay for content such as movies; interpreted that the on-premise server first gets the contents from a Wan interface before the traveler can request for the content)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Heureux in view of Thomas to include the on-premise server has the content before the traveler can download it. The motivation to combine is high speed wireless download approach to supplement and expand upon digital content providing arrangement (See ¶0002).
 (2) Response to Argument
On page 15 of the appeal brief, Appellant argues Thomas uses "any type and form of streaming media protocol, such as an HTTP-Live Streaming (HLS) protocol or Real Time Streaming Protocol (RTSP) or any other such protocol" to transmit the media chunk, and these are not typical protocols used 
On page 15 of the appeal brief, Appellant argues “The fact that the controller in Thomas does not communicate directly with the client devices nor perform routing of the media data to the client devices emphasizes that Thomas actually teaches away from the limitations in claims 1 and 21.” Examiner respectfully disagrees with Appellant. First, Examiner didn’t use the controller to reject any part of claim 1 but instead used the streaming server to reject claim 1. Second, Thomas discloses Figure 1A shows the streaming server routing mixed streams to the client device and See ¶0051, other executable logic for providing, streaming media to one or more client devices. Further, paragraph 0053, streaming server execute a media processor for mixing a plurality of media streams. Further, paragraph 0058, states the controller can give instruction to the streaming server for mixing the media sources. Its interpreted that the instructions can be given to server for mixing the media sources but server is doing the mixing of media sources.
On page 16 of the appeal brief, Appellant argues “Thomas does not disclose or teach a fog relay that is configured with capability to perform local graphics processing, computing, and routing the stored video data." The controller in Thomas also does not perform any routing of the media data, as that is the task performed by the streaming server. Examiner respectfully disagrees with Appellant. First, Examiner didn’t use the controller to reject any part of claims 1 and 13 but instead used the streaming server to reject claims. Thomas discloses configured with capability to perform local graphics processing, (See ¶0053, adding overlay graphics) computing, (See ¶0053, processor routine functions) and routing the stored video data (See ¶0051, other executable logic for providing, streaming media to one or more client devices).
On Page 16 of the appeal brief, Appellant argues “Nowhere does Thomas teach or suggest that its controller is configured to selectively perform at least one of local graphics processing, computing, 
On pages 18 and 25 of the appeal brief,, Appellant argues Thomas does not teach a fog network or a fog relay device. Examiner respectfully disagrees with appellant. First, the streaming server is interpreted as the fog relay device and it’s in a fog network because the server is co-located through a LAN with client devices.
On page 25 of the appeal brief, Appellant argues “Neither L'Heureux nor Thomas teach or suggest fog networks that includes a fog relay configured to perform local graphics processing, computing, and routing the stored video data. Examiner respectfully disagrees with appellant. Examiner respectfully disagrees with appellant. Thomas discloses he processing (See ¶0053, processor) capable to perform local graphics processing, (See ¶0053, adding overlay graphics) computing, (See ¶0053, processor routine functions) and routing the stored video data (See ¶0051, other executable logic for 
Page 25 of the appeal brief, Appellant argues no motivation, suggestion, or rationale to combine L'Heureux with Thomas. Recall that Thomas's controller is located remotely from the client devices and transmits media data to the client devices through a cloud server using HTTP type protocols. Examiner respectfully disagrees with appellant. L’Heureux discloses the network gateway server (see ¶0024). Thomas discloses the server sending the media to the client devices. Thomas states it efficiently may retrieve streams and process them locally, reducing or eliminating delay from a mixer (See ¶0004). The gateway server receives the media sources it mixes it up locally and transmits to the client devices. It eliminates the need for another device doing the mixing.
For the above reasons, it is believed that the rejections should be sustained.

/Tejis Daya/Primary Examiner, Art Unit 2472       
                                                                                                                                                                                                 Conferees:
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472   
                                                                                                                                                                                                     /HASHIM S BHATTI/  Primary Examiner, Art Unit 2472                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.